Citation Nr: 0814330	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  05-07 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to recognition of the veteran's son as a "child" 
based on a finding of permanent incapacity for self-support 
before attaining the age of 18 years.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from December 1954 to 
August 1958.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in December 
2003, a statement of the case was issued in February 2005, 
and a substantive appeal was received in March 2005.  

The Board notes that the issues of increased rating for the 
veteran's service-connected bilateral knee and low back 
disabilities as well as a total disability rating based on 
individual unemployability (TDIU) were also on a appeal from 
a June 2007 rating decision.  However, a January 2008 rating 
decision granted maximum disability ratings of 60 percent for 
each knee and TDIU, which was considered a full grant of the 
benefits sought on appeal with respect to these issues.  At 
the same time, the RO issued a statement of the case with 
respect to the issue of an increased rating for the veteran's 
service-connected low back disability.  However, the veteran 
has not yet submitted a substantive appeal perfecting his 
appeal on this issue.  Thus, this issue is also not before 
the Board at this time.   


FINDINGS OF FACT

1.  The veteran's son was born in April 1985 and reached the 
age of 18 in April 2003

2.  The veteran's son was not permanently incapable of self-
support at the time he attained the age of 18 years.


CONCLUSION OF LAW

The criteria for entitlement to VA benefits based on the 
veteran's son's permanent incapacity for self-support prior 
to attaining the age of 18 are not met.  38 U.S.C.A. 
§ 101(4)(A)(ii) (West 2002); 38 C.F.R. §§ 3.57, 3.356 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in a November 2004 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefit sought on 
appeal.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the November 2004 VCAA letter 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was advised, at page 1, to submit any evidence in 
his possession that pertains to his claim.  The Board 
concludes that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.  

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini v. Principi, 18 Vet.App. 112 
(2004) held, in part, that a VCAA notice as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided VCAA notice to the veteran in November 2004, which 
was after the September 2003 rating decision.  However, the 
deficiency in the timing of this notice was remedied by 
readjudication of the issue on appeal in the statement of the 
case and subsequent supplemental statement of the case.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
private treatment records for the veteran's son.  The Board 
notes that in February 2004, the RO requested the veteran's 
son's school records and sent an authorization form to the 
veteran to be completed so that the RO could obtain these 
records on the veteran's behalf.  In the February 2005 
statement of the case, the RO indicated that it could not 
consider information from the veteran's son's schools or 
mental health treatment because this information or a release 
form to obtain this information had not been provided by the 
veteran.  Again, in August 2005, the RO requested additional 
information concerning the veteran's son's classes at school 
and any testing done.  However, the veteran never submitted 
an authorization form or responded to any of these requests 
for this information.  While VA has a duty to assist the 
veteran in the development of his claim, the veteran has a 
duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet.App. 
190 (1991).  Thus, in the instant matter, the Board finds the 
RO has satisfied its duty to assist the veteran.  The Board 
concludes that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. § 
3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 

Analysis

For purposes of entitlement to VA benefits, the term "child" 
includes a person who is unmarried and who, before attaining 
the age of 18 years, became permanently incapable of self- 
support.  See 38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57(a).  A 
child of a veteran may be considered a "child" after age 18 
for purposes of benefits under Title 38, United States Code, 
if found by a rating determination to have become, prior to 
age 18, permanently incapable of self- support.  See 38 
U.S.C.A. § 101(4). In order to be eligible for VA benefits 
under 38 U.S.C.A. § 101, the "child" must be shown to be 
permanently incapable of self-support by reason of mental or 
physical defect at the date of attaining the age of 18 years. 

To establish entitlement, various factors under 38 C.F.R. 
§3.356 are for consideration.  Principal factors for 
consideration are:

(1)  The fact that a claimant is earning his or her own 
support is prima facie evidence that he or she is not 
incapable of self-support.  Incapacity for self-support will 
not be considered to exist when the child by his or her own 
efforts is provided with sufficient income for his or her 
reasonable support.

(2)  A child shown by proper evidence to have been 
permanently incapable of self-support prior to the date of 
attaining the age of 18 years, may be so held at a later date 
even though there may have been a short intervening period or 
periods when his or her condition was such that he or she was 
employed, provided the cause of incapacity is the same as 
that upon which the original determination was made and there 
were no intervening diseases or injuries that could be 
considered as major factors.  Employment which was only 
casual, intermittent, tryout, unsuccessful, or terminated 
after a short period by reason of disability, should not be 
considered as rebutting permanent incapability of self- 
support otherwise established.

(3)  It should be borne in mind that employment of a child 
prior or subsequent to the delimiting age may or may not be a 
normal situation, depending on the educational progress of 
the child, the economic situation of the family, indulgent 
attitude of parents, and the like. In those cases where the 
extent and nature of disability raises some doubt as to 
whether they would render the average person incapable of 
self-support, factors other than employment are for 
consideration.  In such cases there should be considered 
whether the daily activities of the child in the home and 
community are equivalent to the activities of employment of 
any nature within the physical or mental capacity of the 
child which would provide sufficient income for reasonable 
support.  Lack of employment of the child either prior to the 
delimiting age or thereafter should not be considered as a 
major factor in the determination to be made, unless it is 
shown that it was due to physical or mental defect and not to 
mere disinclination to work or indulgence of relatives or 
friends.

(4)  The capacity of a child for self-support is not 
determinable upon employment afforded solely upon sympathetic 
or charitable considerations and which involved no actual or 
substantial rendition of services.

The Court has held that in cases such as this, the "focus of 
analysis must be on the claimant's condition at the time of 
his or her 18th birthday."  Dobson v. Brown, 4 Vet.App. 443, 
445 (1993).  In other words, for purposes of initially 
establishing helpless child status, the claimant's condition 
subsequent to his or her eighteenth birthday is not for 
consideration.  However, if a finding is made that a claimant 
was permanently incapable of self-support as of his or her 
eighteenth birthday, then evidence of the claimant's 
subsequent condition becomes relevant for the second step of 
the analysis, that is, whether there is improvement 
sufficient to render the claimant capable of self-support.  
Id.  If the claimant is shown to be capable of self-support 
at eighteen, VA is required to proceed no further.  Id.

In the present case, the veteran contends that his son is 
entitled to recognition as his child for VA purposes even 
though he is over the age of majority because he was 
permanently incapable of self-support at the time he turned 
18 years of age.  The veteran's son was born in April 1985, 
and turned 18 in 2003.  In March 2003, the veteran submitted 
a Request for Approval of School Attendance indicating that 
his son was attending high school until June 2003.  He also 
indicated that his son was disabled and would be incapable of 
self care.  

In support of his claim, the veteran has submitted private 
medical evidence, including a February 1998 treatment record 
for a routine follow-up that showed the veteran's son had 
cerebral palsy with spastic diplegia.  The son was in school 
and having no problems according to his father.  On physical 
examination, there was moderate spasticity bilaterally, worse 
on the left than right.  A subsequent June 1999 treatment 
record indicated that the son's cerebral palsy was of fairly 
mild character.  The examiner noted that the son was starting 
9th grade in the fall and was in special education due to a 
learning difficulty.  He was in an adaptive physical 
education class for 45 minutes twice a week.  The father 
reported that he was getting his son active in swimming, 
hiking, scouting, etc.  The assessment showed that the son 
had fairly mild cerebral palsy secondary to prematurity.  He 
did not have any problems with gait, and the problems 
appeared to be more related to dystonia rather than true 
spasticity.  His father was engaging him in good appropriate 
physical activity.  

A March 2001 neurological evaluation showed that the 
veteran's son had recurrent syncopal or near syncopal 
episodes over the past year.  It was noted that the son was a 
10th grader and his grades were As and Bs and he hoped to get 
a basketball scholarship.  The neurologic examination was 
notable for subtle signs such as dysarthric speech and mild 
left hemiparesis with left finger tap slower than right.    

In his December 2003 notice of disagreement, the veteran 
indicated that the prior medical report which indicated that 
his son received As and Bs and participated in sports failed 
to document that his son attended special education classes 
and adaptive physical education/sports.  According to the 
veteran, his son was never capable to mainstream into regular 
classes.  He also indicated that Individual Education 
Programming Planning was held each year and that 
documentation from his son's school had not been requested.  
He further stated that his son was receiving treatment in the 
mental health system.  In February 2004, the RO requested 
authorizations from the veteran so that school and mental 
health records could be obtained; however, as previously 
noted, the veteran failed to respond.  

In July 2004, the veteran submitted another Request for 
Approval of School Attendance indicating his son was expected 
to enroll as a student at Merced College in August 2004 and 
the expected date of graduation was May 2005.  A statement 
attached to the form from the veteran indicated that his son 
was 19 years old and a full time college student.  However, 
in his substantive appeal, the veteran indicated that his son 
was only taking basic reading and writing classes at the 
college and was at a 4th grade level.  He provided that his 
son was unable to take care of himself and would always need 
someone to manage his daily living activities.  

A May 2005 private treatment record showed that the veteran's 
son was now 20 years old with diplegic cerebral palsy.  He 
was physically very good and got around well, although he 
walked slowly.  He had a lot of problems with memory issues 
and fine motor coordination.  The examiner noted that his 
father was concerned about finding services.  The examiner 
stated that the son would be "graduated" from the Shriners 
clinic, but would have the social worker see him for 
transition instructions.  

Again, in  July 2005, the veteran submitted a Request for 
Approval of School Attendance showing that his son was 
accepted at UC Merced and would be starting in August 2005 
and the expected date of graduation was June 2007.  

In August 2005, the RO again sent another letter to the 
veteran requesting information concerning the classes his son 
was taking at UC Merced and any medical evidence or IQ tests 
the school used to determine he should be in specialized 
training.  The letter also requested medical records showing 
testing on his son's mental abilities and/or motor 
coordination, and any assessments done on regarding 
vocational aptitude.  Again, an authorization form was sent 
to the veteran so that the RO could obtain these records.  
Nevertheless, it does not appear that the veteran submitted 
an authorization form or any of this information.  

However, the veteran did submit an authorization form to 
obtain records from Dr. D.S.  The authorization form 
requested that Dr. D.S. state whether the veteran's son was 
permanently disabled, what was the diagnosis and prognosis, 
and whether he was capable of self support.  However, the 
authorization indicated that the doctor did not need to send 
copies of medical records.  In June 2006, the RO sent the 
authorization form to Dr. D.S with a cover letter.  That same 
month, a handwritten note by the doctor was submitted stating 
that the veteran's son had cerebral palsy since birth and was 
on long term disability for many years.  His condition was 
stable, permanent.   

Initially, the Board must stress that while it is clear that 
VA has an obligation to assist the veteran with obtaining 
pertinent evidence, the duty to assist is not always a one-
way street.  See Wood.  As discussed in the prior section, 
the RO has repeatedly requested authorizations for purposes 
of obtaining information concerning the veteran's son's 
education as well as mental health and any pertinent testing 
done.  However, the veteran has never submitted any such 
evidence, or an authorization so that the RO could obtain 
such evidence.  Under the circumstances, the Board must look 
to the current record to make its determination. 

The Board finds that the evidence of record does not show 
that the son was permanently incapable of self-support by 
reason of physical or mental defect upon attaining the age of 
18 years.  The evidence of record does reflect that the son 
was born with cerebral palsy.  The Board recognizes that a 
May 2005 private treatment record showed that the son had 
memory and find motor coordination issues.  However, this 
treatment record reflects the son's disability picture at the 
age of 20 rather than whether he was incapable of self 
support at the age of 18.  Even considering this as evidence 
of the disability picture at age 18, although these problems 
were noted, the examiner does not find that the veteran was 
incapable of self-support.  Further, the private doctors 
prior to this record appeared to indicate that the son's 
cerebral palsy was fairly mild in nature.  Importantly, even 
when specifically asked, the most recent private opinion by 
Dr. D.S. failed to find that the veteran's son was incapable 
of self-support.  Moreover, although the son's disability is 
permanent, the medical evidence shows that the son attended 
school as well as participated in physical activities prior 
to turning 18.  Importantly, the veteran has submitted 
evidence showing that his son was currently enrolled in 
college, but has not provided any evidence with respect to 
the classes he is taking.  In sum, the evidence of record 
does not show the son to have been permanently incapable of 
self-support prior to the date of attaining the age of 18 
years. 

The Board must stress that the question of "permanent 
incapacity" is a determination predicated on medical and/or 
mental health findings.  In this regard, the Board is fully 
aware of the contentions of the veteran as to the claimed 
incapacity of his son, as articulated in his notice of 
disagreement and substantive appeal.  Nevertheless, while the 
veteran is competent to describe his son's symptoms and 
activities, as a lay person, the veteran is not competent to 
render a medical opinion in terms of either the degree of 
disability or the date at which such disability became so 
severe as to result in permanent incapacity.  See Espiritu v. 
Derwinski, 2 Vet.App. 492, 495 (1992).   In the instant case, 
the veteran's contentions are outweighed by the lack of 
medical evidence with respect to his son's mental health and 
documentation concerning his schooling, any testing, etc. 
showing the son's permanent incapacity.

Overall, there has been no evidence submitted showing that 
the veteran's son became permanently incapable of self-
support prior to the age of 18.   Accordingly, the Board 
finds that the preponderance of the evidence is against the 
veteran's claims of entitlement to recognition of the 
veteran's son as a "child" on the basis of permanent 
incapacity for self-support.  As the preponderance of the 
evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

  
ORDER

Entitlement to recognition of the veteran's son as a "child" 
based on a finding of permanent incapacity for self-support 
before attaining the age of 18 years is not warranted.  The 
appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


